SHERRI B. SULLIVAN, Chief Judge.
Gerald Hauser (Defendant) appeals from a trial court judgment convicting him of driving while intoxicated. Because there is no final, appealable judgment, we dismiss the appeal.
Defendant was convicted of driving while intoxicated. He previously appealed this conviction. His appeal was dismissed after this Court concluded the judgment and sentence rendered by the trial court was void where it had been entered before the period for filing the motion for new trial had expired. State v. Hauser, 101 S.W.3d 320, 321 (Mo.App. E.D.2003). On remand, Defendant filed a motion for new trial, which the trial court denied. The court then suspended imposition of sentence and placed Defendant on probation for two years with conditions. Defendant has now filed his notice of appeal from this judgment of conviction.
In response, the State has filed a motion to dismiss Defendant’s appeal for lack of a final, appealable judgment. We agree. In criminal cases, the right of appeal is limited to final judgments. Section 547.070, RSMo 2000. A judgment is final for purposes of appeal when the judgment and sentence are entered. State v. Welch, 865 S.W.2d 434, 435 (Mo.App. E.D.1993). Where imposition of sentence is suspended, the judgment is not final and a defendant may not appeal it. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984); see also State v. Larson, 79 S.W.3d 891, 892 (Mo. bane 2002). Here, the trial court suspended imposition of Defendant’s sentence. As a result, there is no final, ap-pealable judgment.
Defendant filed a response to the State’s motion to dismiss. His response addresses only the merits of his case. Defendant does not contend there is a final, appeal-able judgment. We grant the State’s motion to dismiss and dismiss Defendant’s appeal without prejudice for lack of a final, appealable judgment.
LAWRENCE E. MOONEY, J„ and GEORGE W. DRAPER III, J., concur.